           Case 1:21-cv-02604-PKC Document 5 Filed 03/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
WARREN DIAMOND and FAITH DIAMOND,
AS THE TRUSTEE OF THE DIAMOND TRUST,

                                 Plaintiffs,                                21-cv-2604 (PKC)

                -against-
                                                                               ORDER
SCOTT DIAMOND and 500 SLD, LLC,

                                  Defendants.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The limited subject matter jurisdiction of a district court is best addressed at the

outset of a case. It falls upon the Court to raise issues of subject matter jurisdiction sua sponte.

               The Complaint asserts that this Court has subject matter jurisdiction based on

diversity of citizenship pursuant to 28 U.S.C. § 1332. (Compl. at ¶ 2.) Section 1332(a)(1) provides

that “[t]he district courts shall have original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states.” 28 U.S.C. § 1332(a). Diversity jurisdiction requires that “all of the

adverse parties in a suit . . . be completely diverse with regard to citizenship.” E.R. Squibb &

Sons, Inc. v. Accident & Cas. Ins. Co., 160 F.3d 925, 930 (2d Cir. 1998). An individual’s

citizenship is determined by his domicile, which is “the place where a person has his true fixed

home and principal establishment, and to which, whenever he is absent, he has the intention of

returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir. 2000) (quoting Linardos v.

Fortuna, 157 F.3d 945, 948 (2d Cir. 1998)).

               Here, the Complaint states that plaintiffs “are both residents of the State of Florida”

and that defendant Scott Diamond is “a resident of New Jersey.” (Compl. at ¶ 2.) However,
           Case 1:21-cv-02604-PKC Document 5 Filed 03/26/21 Page 2 of 2




“[d]omicile is not synonymous with residence; a party can reside in one place and be domiciled in

another.” Kennedy v. Trs. Of Testamentary Tr. of Will of Kennedy, 633 F. Supp. 2d 77, 81

(S.D.N.Y. 2009) (Pauley, J) (citing Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S.

30, 47–49 (1989)). Although the Complaint states that “the parties are completely diverse in

citizenship” it fails to adequately allege the citizenship of either party. With 30 days of this Order,

plaintiff shall amend the Complaint, or the action will be dismissed for lack of subject matter

jurisdiction.



                SO ORDERED.




Dated: New York, New York
       March 26, 2021




                                                  2
